Name: Commission Implementing Decision (EU) 2017/167 of 30 January 2017 temporarily authorising Belgium, the Czech Republic, France and Spain to certify pre-basic mother plants and pre-basic material of specific species of fruit plants referred to in Annex I to Council Directive 2008/90/EC, produced in the field under non-insect-proof conditions (notified under document C(2017) 60)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  means of agricultural production;  trade policy
 Date Published: 2017-02-01

 1.2.2017 EN Official Journal of the European Union L 27/143 COMMISSION IMPLEMENTING DECISION (EU) 2017/167 of 30 January 2017 temporarily authorising Belgium, the Czech Republic, France and Spain to certify pre-basic mother plants and pre-basic material of specific species of fruit plants referred to in Annex I to Council Directive 2008/90/EC, produced in the field under non-insect-proof conditions (notified under document C(2017) 60) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), and in particular Articles 4, 6(4), 9(1) and 13(3) thereof, Having regard to Commission Implementing Directive 2014/98/EU of 15 October 2014 implementing Council Directive 2008/90/EC as regards specific requirements for the genus and species of fruit plants referred to in Annex I thereof, specific requirements to be met by suppliers and detailed rules concerning official inspections (2), and in particular Article 8(4) thereof, Whereas: (1) Implementing Directive 2014/98/EU lays down rules for the production, certification and marketing of pre-basic, basic and certified material. (2) During production strict provisions apply concerning the protection of pre-basic mother plants and pre-basic material against all types of infections by pests because pre-basic mother plants constitute the starting point of the production and certification process of propagating material and fruit plants. Article 8(1) of Implementing Directive 2014/98/EU obliges suppliers to maintain pre-basic mother plants and pre-basic material in designated facilities, which are insect-proof and ensure freedom from infection through aerial vectors and any other possible sources. Article 8(2) of that Directive requires that pre-basic mother plants and pre-basic material are individually identified throughout the production process. In addition, Article 8(3) of that Directive provides that pre-basic mother plants and pre-basic material are to be grown, isolated from the soil, in pots of soil-free or sterilised growing media. (3) Because of the absence of a harmonised certification scheme, suppliers are currently still allowed to produce pre-basic mother plants and pre-basic material in the open field. Implementing Directive 2014/98/EU will start to apply on 1 January 2017 and as from that date it will introduce for the first time the requirement for suppliers to produce pre-basic mother plants and pre-basic material in insect-proof facilities. Suppliers in certain Member States have already invested in the construction of insect-proof facilities before the entry into force of the rules of that Directive implementing Directive 2008/90/EC, and are consequently able to comply with the requirements laid down in Article 8(1), (2) and (3) of Implementing Directive 2014/98/EU as from the date of application of that Directive. Taking into account that the construction of such insect-proof facilities requires a considerable investment of human and financial resources, it is appropriate to allow sufficient time for suppliers of other Member States to adapt their production systems for certain species while continuing their production. Producers in Belgium and France have started earlier to invest in the construction of insect-proof facilities, whereas producers in the Czech Republic and Spain will need more time to comply with the requirement of production in insect-proof facilities. (4) Belgium, the Czech Republic, France and Spain have therefore submitted requests for a temporary authorisation to certify pre-basic mother plants and pre-basic material of certain species produced in the field under non-insect-proof conditions pursuant to Article 8(4) of Implementing Directive 2014/98/EU. Those authorisations should be limited in time and restricted to specific species. (5) In order to ensure an identical health status of pre-basic mother plants and pre-basic material produced in the open field as compared to pre-basic mother plants and pre-basic material produced in insect-proof facilities, appropriate measures should be provided for. Those measures concern identification, visual inspection, sampling and testing, isolation distance, treatment and growing conditions of the pre-basic mother plants and pre-basic material, and analysis of the soil in which those pre-basic mother plants and that pre-basic material are grown. In addition, measures to prevent cross-infection by machinery, grafting tools and any other sources should be provided for. Belgium, the Czech Republic, France and Spain have proposed the measures they deem necessary to limit the risk of infection in accordance with the climatic conditions, the growing conditions of the pre-basic mother plants and pre-basic material, the distance to any cultivated and wild species of importance for the pre-basic mother plants and pre-basic material concerned based on the expert knowledge regarding the prevalence and biology of the relevant pests. (6) In Belgium there is no commercial production of propagating material, fruit plants and rootstocks of Malus domestica, Prunus avium, P. cerasus, P. domestica, P. persica and Pyrus communis L. in the province of Luxembourg. To ensure an appropriate isolation distance to any cultivated Malus domestica, Prunus avium, P. cerasus, P. domestica, P. persica and Pyrus communis L., pre-basic mother plants and pre-basic material of those species should only be produced in the field in the province of Luxembourg. (7) France has a specific procedure whereby candidate pre-basic mother plants are selected in the field close to other plants of the same species which are not subject to a certification scheme. The Belgian nursery producing pre-basic mother plants and pre-basic material in the field is located adjacent to the village Mussy-la-ville. For this reason neither Belgium nor France can ensure an isolation distance. To safeguard the health of the selected candidate pre-basic mother plants and pre-basic mother plants concerned, those plants are regularly inspected and analysed more frequently. (8) Pre-basic mother plants and pre-basic material which have been produced in the field under non-insect-proof conditions should be identified through labels to ensure their traceability in accordance with Article 8(4) of Implementing Directive 2014/98/EU. Those labels should comply with the requirements laid down in Article 2 of Commission Implementing Directive 2014/96/EU (3). Moreover, those labels should provide the relevant information needed both for official control and to raise awareness of the user of the material. For this reason the labels should refer to the specific production conditions and contain the date until which the Member States concerned are authorised to certify pre-basic mother plants and pre-basic material produced in the field. Because of the limited size of the label, it should be allowed to limit the information on the label itself and to provide more detailed information regarding the authorisation in the document accompanying the label. (9) For plant health reasons it is appropriate to provide for rules enabling the tracing back of all basic and certified propagating material and fruit plants propagated from pre-basic mother plants and pre-basic material produced in the field. Consequently the labelling of all basic and certified propagating material and fruit plants propagated from pre-basic mother plants and pre-basic material produced in the field, should also explicitly refer to the fact that the pre-basic mother plants and pre-basic material are covered by the authorisation granted by this Decision. (10) In view of the above and to allow the suppliers in Belgium, the Czech Republic, France and Spain to gradually shift the production of pre-basic mother plants and pre-basic material in the open field to insect-proof facilities, those Member States should be temporarily authorised to certify in accordance with this Decision pre-basic mother plants and pre-basic material of specific species of fruit plants produced in the field under non-insect-proof conditions. That authorisation should apply until 31 December 2018 in the case of Belgium and France and until 31 December 2022 for the Czech Republic and Spain. (11) This Decision should apply from the same date as Implementing Directive 2014/98/EU. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION Article 1 Authorisation 1. Pursuant to Article 8(4) of Implementing Directive 2014/98/EU, the Czech Republic and Spain may until 31 December 2022 certify pre-basic mother plants and pre-basic material produced in the open field under non-insect-proof conditions of the species listed in the Annex, provided that the requirements set out in Articles 2, 3 and 4(1) are fulfilled. 2. Pursuant to Article 8(4) of Implementing Directive 2014/98/EU, Belgium and France may until 31 December 2018 certify pre-basic mother plants and pre-basic material produced in the open field under non-insect-proof conditions of the species listed in the Annex, provided that the requirements set out in Articles 2, 3 and 4(1) are fulfilled. Article 2 Requirements concerning the maintenance 1. The pre-basic mother plants and the pre-basic material produced in the field shall be maintained in accordance with the requirements set out in Section A of the Annex for the Member States and species concerned. 2. Grafting and pruning tools and machinery shall be checked, cleaned and disinfected before and after each use on the pre-basic mother plants and the pre-basic material concerned. 3. There shall be an appropriate distance between pre-basic mother plants and pre-basic material so as to minimise root contact between the pre-basic mother plants and pre-basic material concerned. Article 3 Requirements concerning visual inspection, sampling and testing In addition to the requirements set out in Articles 10 and 11 of Implementing Directive 2014/98/EU, Belgium, the Czech Republic, France and Spain shall ensure that the requirements set out in Section B of the Annex for the Member States and species concerned, are complied with. Article 4 Requirements concerning labelling 1. In addition to the information required by Article 2(2) of Implementing Directive 2014/96/EU, the label of the pre-basic mother plants and the pre-basic material certified by the Czech Republic and Spain shall contain the indication: Produced in the field in accordance with Commission Implementing Decision (EU) 2017/167; certification authorised until 31 December 2022.. In addition to the information required by Article 2(2) of Implementing Directive 2014/96/EU, the label of the pre-basic mother plants and the pre-basic material certified by Belgium and France shall contain the indication: Produced in the field in accordance with Commission Implementing Decision (EU) 2017/167; certification authorised until 31 December 2018.. 2. Where an accompanying document is provided pursuant to Article 3(1) of Implementing Directive 2014/96/EU, the information on the official label referred to in paragraph 1 may be restricted to Produced in the field. In such a case in addition to the information required by Article 3(2) of Implementing Directive 2014/96/EU, the accompanying document of the pre-basic mother plants and the pre-basic material concerned shall contain the indication provided for in paragraph 1. 3. In addition to the information required by Article 2(2) of Implementing Directive 2014/96/EU, the label of all basic propagating material and all basic fruit plants and all certified propagating material and all certified fruit plants propagated from pre-basic mother plants and pre-basic material certified pursuant to this Decision shall contain the indication: Derived from material produced in the field in accordance with Commission Implementing Decision (EU) 2017/167. 4. Where an accompanying document is provided pursuant to Article 3(1) of Implementing Directive 2014/96/EU, the information on the official label referred to in paragraph 3 may be restricted to Derived from material produced in the field. In such a case in addition to the information required by Article 3(2) of Implementing Directive 2014/96/EU, the accompanying document of all basic propagating material and all basic fruit plants and all certified propagating material and all certified fruit plants propagated from pre-basic mother plants and pre-basic material certified pursuant to this Decision shall contain the indication provided for in paragraph 3. Article 5 Notification Belgium, the Czech Republic, France and Spain shall immediately notify the Commission and the other Member States of any certification pursuant to Article 1. The notification shall contain the quantity of the certified pre-basic mother plants and pre-basic material, and the species to which those pre-basic mother plants and that pre-basic material belong. Article 6 Date of application This Decision shall apply from 1 January 2017. Article 7 Addressees This Decision is addressed to the Member States. Done at Brussels, 30 January 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 267, 8.10.2008, p. 8. (2) OJ L 298, 16.10.2014, p. 22. (3) Commission Implementing Directive 2014/96/EU of 15 October 2014 on the requirements for the labelling, sealing and packaging of fruit plant propagating material and fruit plants intended for fruit production, falling within the scope of Council Directive 2008/90/EC (OJ L 298, 16.10.2014, p. 12). ANNEX SECTION A Lists of species referred to in Article 1 and requirements concerning their maintenance referred to in Article 2 1. Belgium 1.1. List of species: Malus domestica Mill., Prunus avium, P. cerasus, P. domestica, P. persica, Pyrus communis L. and rootstocks of those species 1.2. Requirements for all species listed above 1.2.1. Measures Where visual inspections for the presence of insect vectors relevant for the pests listed in Part A of Annex I and in Annex II of Implementing Directive 2014/98/EU detect the presence of those vectors, there shall be an insecticide treatment. 1.3. Requirements specific for certain species 1.3.1. Prunus avium, P. cerasus, P. domestica, and P. persica 1.3.1.1. Growing conditions Pre-basic mother plants and pre-basic material of Prunus avium, P. cerasus, P. domestica, and P. persica shall be prevented from flowering. 2. The Czech Republic 2.1. List of species: Castanea sativa Mill. and Juglans regia L. 2.2. Requirements for both species listed above 2.2.1. Measures In case of doubts concerning the presence of the relevant pests listed in Part A of Annex I and in Annex II of Implementing Directive 2014/98/EU on pre-basic mother plants and pre-basic material, those pre-basic mother plants and that pre-basic material shall immediately be removed. 2.2.2. Growing conditions Pre-basic mother plants shall be prevented from flowering through annual pruning at the beginning of each vegetative period. 2.3. Requirements specific for certain species 2.3.1. Juglans regia L. 2.3.1.1. Growing conditions Pre-basic mother plants shall be planted in areas where visual inspections have confirmed the absence of vectors of cherry leafroll virus. 3. France 3.1. List of species: Castanea sativa Mill., Corylus avellana L., Cydonia oblonga Mill., Juglans regia L., Malus domestica Mill., Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, P. salicina, and Pyrus communis L. 3.2. Requirements for all species listed above 3.2.1. Measures Where visual inspections for the presence of insect vectors relevant for the pests listed in Part A of Annex I and in Annex II of Implementing Directive 2014/98/EU detect the presence of those vectors, there shall be an insecticide treatment. 3.2.2. Growing conditions Pre-basic mother plants shall be grafted on rootstocks produced by in vitro culture where available. 3.3. Requirements specific for certain species 3.3.1. Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, and P. salicina Pre-basic mother plants and pre-basic material of Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, and P. salicina shall be prevented from flowering. 4. Spain 4.1. List of species: Olea europaea L., Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, P. persica, and Pyrus communis L. 4.2. Requirements for all species listed above 4.2.1. Measures Where visual inspections for the presence of insect vectors relevant for the pests listed in Part A of Annex I and in Annex II of Implementing Directive 2014/98/EU detect the presence of those vectors, there shall be an insecticide treatment. 4.3. Requirements specific for certain species 4.3.1. Olea europaea L. 4.3.1.1. Isolation distance There shall be an isolation distance of at least 100 m to any cultivated or wild Olea europaea L. which is not subject to a certification scheme. 4.3.2. Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, and P. persica 4.3.2.1. Isolation distance There shall be an isolation distance of at least 500 m to any cultivated or wild Prunus amygdalus, P. cerasus and P. prunophora which are not subject to a certification scheme. 4.3.2.2. Growing conditions Pre-basic mother plants and pre-basic material of Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, and P. persica shall be prevented from flowering. 4.3.3. Pyrus communis L. 4.3.3.1. Isolation distance There shall be an isolation distance of at least 500 m to any cultivated or wild P. communis L. which is not subject to a certification scheme. 4.3.3.2. Growing conditions Pre-basic mother plants and pre-basic material of P. communis L. shall be prevented from flowering. SECTION B Requirements concerning visual inspection, sampling and testing referred to in Article 3 1. Belgium 1.1. Requirements for all species listed in point 1.1 of Section A 1.1.1. Visual inspection Visual inspections shall be carried out at least once per year for the presence of the insect vectors relevant for the pests listed in Part A of Annex I and in Annex II of Implementing Directive 2014/98/EU. 1.2. Requirements specific for certain species 1.2.1. Malus domestica Mill. and Pyrus communis L. 1.2.1.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for the insect-transmitted and pollen-transmitted viruses listed in Part A of Annex I and in Annex II of Implementing Directive 2014/98/EU. 1.2.2. Prunus avium, P. cerasus, P. domestica, and P. persica 1.2.2.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year and at each multiplication cycle for the insect-transmitted and pollen-transmitted viruses listed in Annex II of Implementing Directive 2014/98/EU. 2. The Czech Republic 2.1. Requirements specific for certain species 2.1.1. Castanea sativa Mill. 2.1.1.1. Visual inspection Visual inspections shall be carried out from April to May. 2.1.2. Juglans regia L. 2.1.2.1. Visual inspection Visual inspections shall be carried out in late summer or autumn. 3. France 3.1. Requirements for all species listed in point 3.1 of Section A 3.1.1. Visual inspection Visual inspections shall be carried out at least once per year. 3.2. Requirements specific for certain species 3.2.1. Corylus avellana L. 3.2.1.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for apple mosaic virus (ApMV). 3.2.2. Cydonia oblonga Mill., Malus domestica Mill., and Pyrus communis L. 3.2.2.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for apple chlorotic leaf spot virus (ACLSV), apple stem-grooving virus (ASGV), apple stem-pitting virus (ASPV) and rubbery wood. 3.2.3. Prunus amygdalus, P. armeniaca, P. avium, P. cerasus, P. domestica, P. persica, and P. salicina 3.2.3.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year and at each multiplication cycle for prune dwarf virus (PDV) and Prunus necrotic ringspot virus (PNRSV). In the case of P. persica, each pre-basic mother plant shall be sampled and tested every year and at each multiplication cycle for peach latent mosaic viroid (PLMVd). 4. Spain 4.1. Requirements specific for certain species 4.1.1. Olea europaea L. and Pyrus communis L. 4.1.1.1. Sampling and testing Each pre-basic mother plant shall be sampled and tested every year for the viruses and virus-like diseases listed in Annex II of Implementing Directive 2014/98/EU. 4.1.2. Prunus amygdalus x P. persica, P. armeniaca, P. domestica, P. domestica x P. salicina, P. dulcis, and P. persica 4.1.2.1. Sampling and testing Sampling and testing shall be carried out every year for the viruses and virus-like diseases listed in Annex II of Implementing Directive 2014/98/EU.